DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-6 objected to because of the following informalities:  
 	Claim 1, line 1: Delete "electrodes", otherwise this is grammatically incorrect.
 	Claim 1, lines 3-4: Delete these two lines, since it creates confusion with the chest and finger electrodes recited later on.
 	Claim 1, line 5: Should be pivotal "joint".
 	Claim 1, last line: Should be "contact" for correct grammar.
	Claim 2, line 2: Should be "a" closed position, since this is the first time a closed configuration is recited.
	Claim 2, line 2: "and, and" is a typographical error.
 	Claim 2, line 3: Should be "a" fully opened position.
 	Claim 3, line 1: There is no antecedent basis for "measuring" chest electrodes.  Examiner suggests reciting "first and second" chest electrodes.
 	Claim 3, line 2: Should be "a" fully opened position.
	Claim 4, line 2: Should be one of "the" parts.  Examiner also suggests reciting "is configured as a common ground" so that this phrase is not merely an intended use.
 	Claim 5, line 1: Should be "the" two finger electrodes.
 	Claim 6, line 1: Should be the "finger" electrodes.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-6 allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
The closest prior art include the following:
Alroy (US 2003/0187363) shows a folding book-style ECG monitor (Figure 1) with control buttons (Figure 2: 30, 31) on the outside of the casing and no electrodes on the outside.
Alroy (US 6,486,779) shows two electrodes (Figure 3: 11), a control button 19 and card holding pockets 38 (Figure 2).
Amitai (US 2014/0163349) shows electrodes 21-24 on all different sides.
Bojovic (US 2016/0296132) shows a portable folding ECG monitor with two chest electrodes both on the same folding part of the casing (Figure 7).
Mogi (US 5,505,202) shows a single chest electrode 6 with corresponding recess 7 (Figure 6) and two finger electrodes 3 (Figures 1-2).
Reinhold (US 5,339,823) shows chest electrodes on both folding parts of the device (Figures 7-8), but only one finger electrode on the outer part of the casing (Figure 7: LA electrode; see also Figures 2-3 of a corresponding alternate embodiment).  The RA electrode is connected by wire and configured for measurement from the armpit (Figure 2).
The prior art does not disclose or suggest the particular combination of multiple chest and finger electrodes on inner and outer faces of a two-part folding case in combination with other elements as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vajdic (WO 2020/232040; not prior art) shows a tri-fold portable ECG device with similar chest and finger electrodes.
This application is in condition for allowance except for formal matters discussed above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792